PER CURIAM.
We reverse, in Case No. 82-1288, the trial court’s order granting summary judgment in favor of Linwood Anderson, the plaintiff below, because it is apparent from this record that there are multiple factual issues in dispute not capable of resolution by way of a summary judgment proceeding. See Holl v. Talcott, 191 So.2d 40 (Fla.1966); Levey v. Getelman, 408 So.2d 663 (Fla. 3d DCA 1981); Fickle v. Adkins, 394 So.2d 461 (Fla. 3d DCA 1981).
By way of a separate appeal, Case No. 82-2375, Boyd seeks relief from the trial court’s order denying him an opportunity to reconstruct the record pursuant to Florida Rule of Appellate Procedure 9.200(b)(3), an issue we need not address in view of our reversal of the order granting summary judgment. On remand we direct the trial court to inquire into and make a determination of whether the defendants timely received the plaintiff’s request for admissions and, if they did not, to allow plaintiff an opportunity to respond. See Salazar v. Valle, 360 So.2d 132 (Fla. 3d DCA 1978).
Reversed and remanded with directions.